IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


F. ZACHERL, INC.                     : No. 53 WAL 2016
                                     :
                                     :
           v.                        : Petition for Allowance of Appeal from
                                     : the Order of the Commonwealth Court
                                     :
FLAHERTY MECHANICAL                  :
CONTRACTORS, LLC, WEST               :
ALLEGHENY SCHOOL DISTRICT AND        :
INTERNATIONAL FIDELITY INSURANCE     :
COMPANY                              :
                                     :
                                     :
PETITION OF: WEST ALLEGHENY          :
SCHOOL DISTRICT                      :

F. ZACHERL, INC.,                    :   No. 54 WAL 2016
                                     :
                    Petitioner       :
                                     :   Cross Petition for Allowance of Appeal
                                     :   from the Order of the Commonwealth
           v.                        :   Court
                                     :
                                     :
FLAHERTY MECHANICAL                  :
CONTRACTORS, LLC, WEST               :
ALLEGHENY SCHOOL DISTRICT AND        :
INTERNATIONAL FIDELITY INSURANCE     :
COMPANY,                             :
                                     :
                    Respondents      :


                                  ORDER



PER CURIAM
      AND NOW, this 16th day of August, 2016, the Petition for Allowance of Appeal,

the Cross-Petition for Allowance of Appeal, and the Petition for Leave to File a Reply

Brief at 54 WAL 2016 are DENIED.




                        [53 WAL 2016 and 54 WAL 2016] - 2